Citation Nr: 1334847	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  10-47 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an effective date prior to June 9, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.

4.  Entitlement to assistance in acquiring specially adapted housing or a special home adaptation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to August 1946, including combat service in World War II.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, dated in June 2010, November 2010, and September 2012.  The June 2010 rating decision denied entitlement to specially adapted housing.  The November 2010 rating decision denied service connection for erectile dysfunction and granted service connection for PTSD with associated depression, effective June 9, 2010.  The September 2012 rating decision denied entitlement to a TDIU.

In April 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ), sitting at the RO.

In June 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in July 2013.  In July 2013, the Board informed the Veteran and his representative that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument within 60 days of the date of that letter.  In a signed statement received in August 2013, the Veteran stated that he had no further evidence or argument to present but requested that the Board hold his case for the remainder of the 60 day period.  That period expired on September 24, 2013; accordingly, the Board will proceed with the consideration of his case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2012).


FINDINGS OF FACT

1.  The evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.

2.  In an unappealed October 1998 rating decision, the RO denied service connection for PTSD; later that month, he was provided notice of the October 1998 rating decision but did not appeal this determination and has not asserted that the October 1998 rating decision contains clear and unmistakable error.

3.  The Veteran's application to reopen his claim of entitlement to service connection for PTSD was received by VA on June 9, 2010. 

4.  The preponderance of the evidence shows that the Veteran's erectile dysfunction was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected PTSD.  

5.  The preponderance of the evidence shows that the Veteran does not have loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or the loss, or loss of use, of both upper extremities such as to preclude the use of arms at or above the elbows; blindness in both eyes with 5/200 visual acuity or less; or the anatomical loss or loss of use of both hands.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).

2.  An effective date earlier than June 9, 2010, for a grant of service connection for PTSD is not warranted.  38 U.S.C.A. § 1154(a), 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).

3.  Erectile dysfunction was not incurred in or aggravated by service; nor was it proximately caused or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

4.  The criteria for entitlement to assistance in acquiring specially adapted housing or a special home adaptation grant have not been met.  38 U.S.C.A. §§ 1154(a), 2101, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.809 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In this decision, the Board grants entitlement to a TDIU.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary with respect to that issue.

As to the issues of an earlier effective date for PTSD and entitlement to assistance in acquiring specially adapted housing, the application of the law to the undisputed facts is dispositive; thus no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).  

As to the issue of service connection for erectile dysfunction, the notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Here, letters sent in April 2010 and June 2010, prior to the respective decisions on appeal, provided notice regarding what information and evidence is needed to substantiate his claim for service connection, including secondary service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  It also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA and private treatment records have been obtained.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

The Veteran was provided with a VA reproductive system examination in October 2011 and addenda in December 2011, September 2012, and December 2012.  The Board determined that the resulting medical opinions were inadequate due to insufficient rationale and requested a VHA medical expert's opinion.  The Veteran has not alleged that the resulting opinion, dated July 2013, is legally inadequate for adjudication purposes.  The Board finds that the VHA opinion is adequate in order to evaluate the Veteran's erectile dysfunction as it was based on a thorough review of the claims file, including the VA examination, Veteran's lay statements, STRs, and treatment records.  Moreover, the examiner provided a clear conclusion with supporting data, and a reasoned medical explanation connecting the two.  Thus, the record now contains a sound medical opinion upon which a decision may be based.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted that basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  Specifically, the VLJ explained that the element missing in his claim was a nexus linking his erectile dysfunction to his PTSD or service.  He also encouraged the Veteran to submit any medical evidence indicating that his erectile dysfunction was related to his PTSD or PTSD medication.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Entitlement to a TDIU

A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.  38 C.F.R. § 4.16(a).  Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340; 4.16(a).  

Service connection is in effect for tinnitus, rated 10 percent disabling; bilateral hearing loss, rated 50 percent disabling; and PTSD, rated 50 percent disabling.  Under 38 C.F.R. § 4.25, his combined disability evaluation is 80 percent.  Therefore, his disabilities satisfy the criteria set forth in 38 C.F.R. § 4.16(a) (2013). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

After his military service, the Veteran worked full time in several different jobs running machinery and working as a meat cutter.  The Veteran testified at his hearing that it was important in his job to be able to hear his surroundings and hear instructions, which would not be possible with his service-connected hearing disability.  A February 2012 VA audiological examiner opined that the Veteran would be employable based upon his hearing impairment alone; however his hearing loss "poses challenges for him to hear and understand normal conversational level speech."  The examiner stated that the "Veteran faces additional challenges communicating in environments that would be considered adverse (e.g., background noise, multiple talkers, distant speech).  Veteran may not be able to recognize the pace of average speech as too quick to follow.  Veteran would also be expected to have difficulty hearing conversations on the telephone and would perform the best in communicative environments that allow for face to face interactions to support visual cues."  He concluded, "[P]hysical and/or sedentary employment would be limited to positions that do not require normal hearing for safety."

Taking into account the individual Veteran's education, training, and work history, the Veteran testified that the work for which he is trained and in which he is experienced requires normal hearing for safety (meat cutting and operating machinery).  The VA examiner explicitly found that the Veteran was limited by his service-connected hearing loss from jobs that required normal hearing for safety.  Therefore, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.

III. Earlier Effective Date for PTSD

The Veteran maintains that an earlier effective date is warranted for the grant of service connection for PTSD because he filed his original claim in October 1997 and he asserts the facts were the same then as they were on June 9, 2010 (the current effective date).  

By way of background, an October 1998 rating decision denied service connection for PTSD.  The Veteran did not file a notice of disagreement with the rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the October 1998 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013).  

On June 9, 2010, he filed to reopen his claim of entitlement to service connection for PTSD.  In November 2010, the RO reopened and granted the claim for service connection for PTSD, effective June 9, 2010.

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence received after a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on June 9, 2010.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Thus, under the law, there is no basis to assign an earlier effective date for service connection for PTSD.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.

IV.  Service Connection Claim

The Veteran contends that his erectile dysfunction is secondary to his service-connected PTSD with associated depression; namely the medication prescribed for PTSD treatment.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Further, the Court has held that the term "disability" as used in 38 U.S.C.A. § 1110 should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended in order to implement the holding in Allen regarding secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability.  See 71 Fed. Reg. 52744 (2006).  As this claim was filed in June 2010, the amended regulation applies.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  Nieves-Rodriguez.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124 ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The record shows that the Veteran has a current diagnosis of erectile dysfunction.  Both the October 2011 VA examiner and July 2013 VHA opinion diagnosed him with this condition.  Both noted that the Veteran, 85 years old at the time of the examination, could not remember the onset date, but could only report that it began many years prior.

The STRs contain no complaints, diagnosis, or treatment of erectile dysfunction, and the Veteran is not claiming that his erectile dysfunction began during service or is directly related to service.  Rather, he asserts that the medication he takes for his service-connected PTSD caused or aggravated his erectile dysfunction. 

The medical opinion evidence of record is against a finding that the Veteran's erectile dysfunction is caused or aggravated by his PTSD medication.

The Veteran was provided with a VA reproductive system examination in October 2011 and addenda in December 2011, September 2012, and December 2012.  However, as set forth in the Board's recent request for a VHA medical opinion, the Board found that the resulting medical opinions were confusing, contradictory, speculative, and equivocal.  Therefore, they are inadequate for a determination as to whether erectile dysfunction was caused or aggravated, at least in part, by his service-connected PTSD, to include medication prescribed for the treatment thereof.  Thus, these opinions will not be discussed.   

The Board requested a VHA expert medical opinion to determine whether the Veteran's erectile dysfunction is at least as likely as not caused or aggravated, at least in part, by his service-connected PTSD, to include any medications prescribed for treatment of his psychiatric symptoms.  A VA internist gave the requested opinion in July 2013, stating that while PTSD and the medications used to treat the associated depression can cause or contribute to erectile dysfunction, it was "far more likely than not" that this Veteran's erectile dysfunction was due to his multiple medical and surgical problems, his age, and other medications, rather than his PTSD medications.  

With respect to aggravation, the internist initially stated that "[d]ue to the lack of complete history, evaluation, and treatment for erectile dysfunction it cannot be determined if the PTSD, depression, and medications aggravated the erectile dysfunction."  However, he went on to clarify this statement and ultimately did draw a clear conclusion: "the damage was already done, and the additional potential negative impact of the PTSD and its medications were very unlikely to have had any significant impact."

The internist provided a thorough rationale for his opinions.  Based on his review of the Veteran's claims file, he diagnosed erectile dysfunction.  He noted that the Veteran has been unable to give any detailed information as to the onset, evolution of symptoms, or relationship of the symptoms to his medication.  Further, he noted that the record contains no complaints of erectile dysfunction to VA or private providers; nor is there any record of treatment.  Additionally, there is no indication that providers conducted trials or withheld suspect medications to try to improve erectile dysfunction.  The internist also observed the Veteran's advanced age and multiple medical problems, including chronic obstructive pulmonary disease, coronary artery disease, congestive heart failure, diabetes, morbid obesity, and chronic kidney disease.  His prior surgeries included transurethral resection of the prostate, coronary artery bypass graft, and bilateral inguinal hernias.  He was also taking several medications unrelated to PTSD.  

The internist explained that erectile dysfunction has many causes and is often the result of a combination of factors.  In this case, 

by virtue of his multiple medical problems and medications which are known to cause or contribute to erectile dysfunction, and his age, it is highly likely - probably in excess of 90 percent - that the Veteran would have erectile dysfunction regardless of his diagnosis and treatment for PTSD. . . .  All of the Veteran's diseases, surgeries, and medications can contribute to erectile dysfunction, and the sum total in an 85 year old man results in near certain erectile dysfunction.

The Board finds that these medical opinions are probative, as they were predicated upon a review of the record and are supported by sufficient rationale.  See Nieves-Rodriguez; Stefl; Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The record also contains a May 2013 statement from a private physician stating that the Veteran "has been on citalopram 10 mg daily which can cause erectile dysfunction."  However, this is not considered a medical opinion, as it does not actually contain a conclusion regarding the causation of the Veteran's erectile dysfunction.  Thus, it is not entitled to any probative weight.

The Board notes that the Veteran has contended on his own behalf that his erectile dysfunction is related to his PTSD medications.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In this case, the Veteran's original June 2010 claim and September 2011 notice of disagreement are for erectile dysfunction secondary to an unspecified service-connected disability.  At no time in the record does the Veteran provide an onset date of symptoms.  In his September 2012 notice of disagreement the Veteran makes his first mention of PTSD medications, stating, "[M]y current medication for my PTSD has noted side effects related to erectile dysfunction."  At his hearing, the Veteran testified that a doctor has not told him that his medications led to his erectile dysfunction.

Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, causation and aggravation of erectile dysfunction falls outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.  Here, while the Veteran is competent to describe his erectile dysfunction symptoms, the Board accords his statements regarding the etiology of the claimed disorder little probative value as he is not competent to opine on such a complex medical question.  In contrast, the VHA medical expert took into consideration all the relevant facts in providing opinions, to include the Veteran's history, current medical condition, and other causes for his symptomatology.  Therefore, the Board accords greater probative weight to the 2013 VHA expert opinion.

Based on the foregoing, there is no probative evidence of a nexus between the Veteran's current erectile dysfunction and his military service, including causation or aggravation by his service-connected PTSD, depression, and psychiatric medications.

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for erectile dysfunction.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.

V.  Specially Adapted Housing

The Veteran seeks specially adapted housing or a special home adaptation grant. 

Assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is warranted if the Veteran is entitled to compensation for permanent and total service-connected disability due to: (1) The loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(b).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

The Veteran has the following service-connected disabilities: tinnitus, rated 10 percent disabling; bilateral hearing loss, rated 50 percent disabling; and PTSD, rated 50 percent disabling.  In this decision he is also awarded a TDIU due to service-connected disability.  

It is not disputed that in his home, the Veteran has installed a chair lift on his stairs and handles in his shower due to mobility problems, peripheral vascular disease, gout, arthritis of the foot and ankle, and heart disease.  However, service connection has not been granted for any of these medical problems.

Moreover, the Veteran has not been awarded permanent and total service-connected disability due to the any of the enumerated disabilities listed in 38 C.F.R. § 3.809(b).  Thus, the Board finds that there is no basis for a grant of assistance in acquiring specially adapted housing.  

In addition, a Veteran may be eligible for assistance in acquiring a special home adaptation grant under 38 U.S.C.A. § 2101(b) where he is not entitled to assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  The Veteran must be entitled to compensation for permanent and total disability that (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 C.F.R. § 3.809a(b).  The competent evidence does not show that the Veteran has vision of 5/200 or less in both eyes or the loss, or permanent loss of use, of both hands.  As such, entitlement to a home adaptation grant is not established. 

Because the undisputed facts show that the Veteran is not entitled to compensation for permanent and total disability for any of the disabilities enumerated in 38 C.F.R. §§ 3.809(b) or 3.809a(b), there is no entitlement under the law to the benefit sought.  Accordingly, his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Subject to the law and regulations governing payment of monetary benefits, a total disability rating based on individual unemployability is granted.

Entitlement to an effective date prior to June 9, 2010, for service connection for PTSD is denied. 

Service connection for erectile dysfunction is denied.

Entitlement to assistance in acquiring specially adapted housing or a special home adaptation grant is denied. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


